EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Norman Sims on 2/11/2022.
The application has been amended as follows: 
In claim 1, in the first line after ‘comprising’ add “one or more chain extended and/or branched copolymers which is the product of”.
In claim 1, in the 14th line, replace “the chain extended and/or branched first copolymers” with “the one or more chain extended and/or branched copolymers”.
In claim 2, in the second line, delete “first”.
In claim 5, in the second line, delete “first”.
In claim 7, in the second line, delete “first”.
In claim 10, in the first line, after ‘nucleophilic groups are’ add ‘one or more of’.
In claim 14, in the 12th line, replace “and the chain extended and/or branched first copolymer is soluble” with “to form the one or more chain extended and/or branched copolymer which is soluble”.
In claim 17, in the second line, delete “first”.
REASONS FOR ALLOWANCE
Claims 1-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a chain extended/branched copolymer that is the product of a first copolymer having vinylidene aromatic monomers and 0.02-3 wt% pendent nucleophilic groups with a second copolymer having vinylidene aromatic monomers and electrophilic groups where the nucleophilic groups react with the electrophilic groups and the hain extended/branched copolymer is soluble in methylene chloride and has a polydispersity of 2.5 or greater.
Claims 2-7, 14-19 depend from claim 1 and therefore contain the limitations of claim 1.
The limitations that are the basis for the allowance appear in claim 8, a composition comprising: a) from about 90 to about 99.9 weight percent of one or more first copolymers of one or more vinylidene aromatic monomers and one or more unsaturated compounds containing nucleophilic groups, the copolymer having on average about 0.02 to about 3.0 percent by weight of nucleophilic groups pendant from the copolymer; and b) from about 0.1 to about 10.0 weight percent of one or more second copolymers of one or more vinylidene aromatic monomers and one or more unsaturated compounds having electrophilic groups.
Claims 9-13, 20 depend from claim 8 and therefore contain the limitations of claim 8.

The present claims are allowable over the closest prior art, namely Tinetti, Journal of Applied Polymer Science, Volume 64, Issue 4, pg. 683-687, 1997, Minematsu (US 5,430,101), and Ogawa (US 6,117,961).
Tinetti teaches the copolymerization of acrylic acid and glycidyl methacrylate with styrene to achieve post polymerizer branching (scheme 2) where acrylic acid and glycidyl methacrylate are added in an amount of 500 ppm (Figure 2) which corresponds to about 0.05 wt% acrylic acid and 0.05 wt% glycidyl methacrylate. Acrylic acid corresponds to the claimed 
    PNG
    media_image1.png
    157
    405
    media_image1.png
    Greyscale
(Figure 2). 
Tinetti does not show the chain extended/branched polymer is soluble in methylene chloride. The instant specification provides evidence that the chain extended/branched polymer is not necessarily soluble in methylene chloride as examples 4-7, 9-10, and 12 of the instant specification are not completely soluble in methylene chloride. Thus, the compositions of Tinetti can not be said to be necessarily soluble in methylene chloride.
Minematsu teaches compositions having (B) a copolymer having an epoxy group and (C) a polymer having at least one functional group including a carboxyl group (abstract). Examples of the copolymer (B) include acrylonitrile, styrene, glycidyl methacrylate copolymers (col. 8, ln. 5-36) and examples of the copolymer (C) include acrylonitrile, styrene, methacrylic acid copolymers (col. 8, ln. 40-60). Minematsu teaches examples which have 3 parts methacrylic acid (col. 8, ln. 40-60).
Minematsu teaches the component (C) (corresponding to claimed copolymer having the nucleophilic group) is present in amounts of 0.1-50 parts by weight, which is outside the range recited in claim 8. 
The instant specification provides evidence that the chain extended/branched polymer is not necessarily soluble in methylene chloride as examples 4-7, 9-10, and 12 of the instant 
Ogawa teaches an example where a copolymer of styrene and acrylic acid is reacted with a copolymer of styrene and glycidyl methacrylate (Table 1, col. 7, ln. 39-col. 8, ln. 26). The amount of acrylic acid present in the copolymer is about 10 wt%, which is outside the scope of claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764